internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 - plr-135070-02 date date legend taxpayer date trust stock state spouse accounting firm dollar_figurex year sec_1 c date date d year sec_2 dear this is in response to your letter dated date requesting on behalf of the taxpayer an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer executed an irrevocable_trust agreement trust for the benefit of his descendants and transferred stock to the trust trust provides that the trust assets are plr-135070-02 to be held in a single trust to be divided into separate shares for each of taxpayer’s children trust further provides that the shares are to be redetermined upon the birth or adoption of a child after the date of the creation of the trust under the terms of trust until a child of taxpayer reaches age income from that child’s share may be distributed to the child in the trustees’ discretion for the child’s support maintenance and education once a child reaches age income of that child’s share may be distributed to the child and his or her descendants in the discretion of the corporate trustee if income is insufficient the trustees may distribute principal to the child the child’s spouse or a dependent_child of the child for support maintenance education and medical and health purposes the trustees may also distribute principal to the child for various purposes such as establishing him or her in a business or profession or assisting in the acquisition of a home upon his or her death each child of taxpayer may appoint his or her share to his or her surviving_spouse and taxpayer’s surviving descendants any property not appointed is to continue in trust for the child’s descendants if a child dies with no surviving issue the child’s share is to be divided into separate shares of equal value one for each living child of taxpayer and one for each deceased child with issue surviving trust is to terminate upon the expiration of the period provided under the applicable state rule_against_perpetuities taxpayer and spouse each elected to split the gift of stock to trust under sec_2513 and to be treated as transferor of one-half of the gift_for generation-skipping_transfer_tax purposes under sec_2652 taxpayer reported the transfer on a timely filed united_states gift and generation-skipping_transfer_tax return form_709 that was prepared by accounting firm taxpayer made additional gifts to trust in the amount of dollar_figurex in year sec_1 the c transfer of dollar_figurex to trust was made before date taxpayer and spouse elected to split the gifts in each year and taxpayer retained accounting firm to prepare the gift_tax returns gift_tax returns were filed with respect to the transfers in each of the above years on date taxpayer’s attorney who drafted trust sent a letter to accounting firm stating that additions made to trust after date were not exempt from gst tax and gift_tax returns should be filed allocating taxpayer’s gst_exemption for all transfers to trust subsequent to that date prior to the preparation of taxpayer’s gift_tax_return reporting the transfer in d taxpayer’s attorney and a partner in accounting firm discussed the issue of the allocation of the taxpayer’s gst_exemption to the transfers to trust as a result an allocation of taxpayer’s exemption was made on the gift_tax_return filed for d however it was determined that accounting firm had inadvertently failed to allocate taxpayer’s gst_exemption on any of the earlier gift_tax returns which were prepared by the firm plr-135070-02 taxpayer has requested the following rulings an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make allocations of his gst_exemption to his transfers to trust and that such allocations shall be made based on the value of the property transferred to trust as of the date of the original transfers taxpayer’s transfer of stock to trust at the time of the creation of trust and taxpayer’s additional transfer of dollar_figurex in c were made prior to date trust was irrevocable on date under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation- skipping transfer_tax does not apply to a transfer under a_trust that was irrevocable on date however the tax does apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after that date sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 as applicable to the transfers made during the years under consideration sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips - plr-135070-02 a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-135070-02 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make allocations of his available gst_exemption to his transfers to trust in year sec_2 the allocations will be effective as of the date of the transfers to trust and the allocations will be made based on the value of the property transferred to trust as the date of the transfers the allocations should be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the forms a copy is attached for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
